Citation Nr: 1009875	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee disability.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine.

5.  Entitlement to an initial rating in excess of 10 percent 
for sciatica of the left lower extremity.

6.  Entitlement to an initial rating in excess of 20 percent 
for cubital tunnel syndrome of the right upper extremity.

7.  Entitlement to an initial rating in excess of 20 percent 
for cubital tunnel syndrome of the left upper extremity.

8.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active service from November 1978 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Veteran testified at a Board 
hearing held at the RO in August 2009. 

The record shows that prior to March 2009, the Veteran was 
represented in his appeal by an attorney.  On March 3, 2009, 
he appointed the Disabled American Veterans (DAV) as his 
representative, and this representation was acknowledged by 
VA on March 9, 2009.  On the day VA acknowledged the DAV as 
the Veteran's representative, the attorney submitted a 
request that the Veteran be afforded a hearing before a 
decision review officer, and also a hearing before the Board.  
The Veteran eventually did attend a Board hearing, but the RO 
did not schedule him for a hearing before a decision review 
officer because the attorney was no longer the Veteran's 
representative when the request was received.  The Veteran 
has not since requested such a hearing.  The Board 
accordingly finds that there is no outstanding request for a 
hearing in this matter.

The record shows that the attorney, in June 2009, forwarded a 
statement of the Veteran.  In August 2009, the Veteran again 
appointed the DAV as his representative.

The issues of service connection for right ear hearing loss 
and of the propriety of the initial rating assigned the left 
knee disorder are addressed in the instant decision.  The 
remaining issues listed on the title page of this action are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Right ear hearing loss did not originate in service or 
until many years thereafter, and is not otherwise related to 
service.

2.  The Veteran's left knee disability is manifested by full 
extension, and by flexion functionally limited to 60 degrees, 
with osteoarthritis but no instability or clinical evidence 
of locking or effusion into the joint.


CONCLUSIONS OF LAW

1.  Right ear hearing loss is not due to a disease or injury 
that was incurred in active duty, nor may service connection 
be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2009).  

2.  The criteria for an evaluation in excess of 10 percent 
for left knee disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a,  
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA collectively provided the Veteran 
with the contemplated notice in June 2004, January 2005, June 
2005, May 2006 and May 2008 correspondences.  The May 2006 
correspondence provided notice concerning the initial 
disability rating and effective date to be assigned.  The 
claims were last readjudicated in a February 2009 
supplemental statement of the case, thereby curing any 
deficiency in the timing of notice in this case.

The Board notes in any event that, with respect to the left 
knee claim, once service connection was granted for that 
disorder, and an initial rating and effective date were 
assigned, VA had no further notice obligations under 
38 U.S.C.A. § 5103(a) as to that claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects 
that the Veteran did receive the notice to which he is 
entitled under 38 U.S.C.A. §§ 5103A and 7105.  See 
Dingess/Hartman, 19 Vet. App. at 490-91.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The instant appeal as to the left 
knee originates, however, from the grant of service 
connection for the disorder at issue.  Consequently, Vazquez-
Flores is inapplicable.  In any event, the Veteran was 
provided the referenced notice in the May 2008 
correspondence, and the U.S. Court of Appeals for the Federal 
Circuit recently reversed the Court's holding in Vazquez, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  

Reviewing the VA correspondences on file, the Board finds 
that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant 
notice as to his claims.  Based on the procedural history of 
this case, it is the conclusion of the Board that VA has 
complied with any duty to notify obligations set forth in 
38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.

In addition, the record shows that he was examined by VA in 
connection with his claims in February 2005, June 2008, and 
February 2009.  The Board has reviewed the examination 
reports and finds that they are adequate.  Neither the 
Veteran nor his representative has suggested otherwise.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

A.  Right ear hearing loss

Factual background

The Veteran contends that he developed right ear hearing loss 
in service from exposure to noise while working with diesel 
engines.

The Veteran's service treatment records show that audiometric 
testing conducted at his October 1978 induction examination 
disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
0
20

At a November 1979 examination, the audiometric results were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5

At an April 1982 examination, audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10

At his service discharge examination, audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15

The post-service VA and private treatment records covering 
the period since 1999 include a March 2004 VA audiology 
consultation showing that the Veteran exhibited sensorineural 
hearing loss in the right ear with fair word recognition 
ability.  There was no indication of retrocochlear lesion or 
asymmetric sensorineural hearing loss.  He reported noticing 
right ear hearing loss beginning in service.

The Veteran was afforded a VA audiological examination in 
February 2009, at which time audiometric testing revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
65
90

He displayed speech recognition of 48 percent in his right 
ear.  With respect to the etiology of the right ear hearing 
loss, the examiner opined that it was less likely than not 
that the hearing loss was the result of noise exposure in 
service.  He explained that the audiograms in service 
revealed a pre-existing hearing loss in the right ear with no 
threshold shift or aggravation of that hearing loss noted in 
service or at separation.  He went on to explain that there 
was a possibility that occupational and recreational noise 
exposure may have contributed to his current hearing loss, 
but that it would speculative to allocate a degree of his 
current hearing loss to those etiologies.

At his August 2009 hearing, the Veteran testified that he was 
exposed to loud noise in the engine room aboard a Navy ship, 
and now had trouble hearing conversations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
incurrence of an organic disease of the nervous system, such 
as sensorineural hearing during peacetime service after 
December 31, 1946, may be presumed if manifested to a 
compensable degree within one year of the Veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.

The service treatment records show that the Veteran entered 
service with audiometric findings showing normal hearing in 
the right ear, although with possible borderline hearing loss 
at the 4000 hertz range.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (observing that the threshold for normal 
hearing is 0 to 20 decibels).   Audiometric findings at 
various points throughout service documented only small 
fluctuations in the reported hearing thresholds, and the 
audiometric findings at service discharge noted improvement 
in the 4000 hertz range as compared to the service entrance 
examination, with some worsening in the 2000 and 3000 hertz 
ranges.  As with the service entrance examination, however, 
the findings did not demonstrate the presence of hearing 
loss.  

Following service, the first evidence of any hearing loss is 
contained in treatment records for 2004.  The records since 
that time document the presence of hearing loss in the right 
ear.   Although the Veteran contends that he noticed hearing 
loss beginning even in service, given the absence of any 
complaints or findings until at least 2004, despite the 
presence of treatment records on file for years prior to that 
date which are silent for reference to hearing loss, the 
Board finds his account to lack credibility.

In any event, the absence of any complaints or findings 
between service discharge and 2004 is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Moreover, the Veteran was examined by VA in order to address 
whether his hearing loss was etiologically related to 
service.  The examiner concluded that there was no such 
relationship.  He supported his opinion by specific reference 
to the audiograms in service, explaining that, unlike the 
left ear, the audiograms did not show any threshold shifts.  
His opinion is further supported by the absence of any 
evidence of hearing loss in service or until many years 
thereafter.

The Veteran himself contends that his right ear hearing loss 
is etiologically related to noise exposure in service.  The 
U.S. Court of Appeals for the Federal Circuit has suggested 
recently that laypersons perhaps can establish the required 
nexus to service in some cases.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a 
decision in which the United States Court of Appeals for 
Veterans Claims categorically held in a service connection 
case that "'a valid medical opinion' was required to 
establish nexus, and that [a lay person] was 'not competent' 
to provide testimony as to nexus because [that individual] 
was a layperson.").  In the Board's opinion, however, the 
matter of whether any current right hearing loss was caused 
by noise exposure in service, versus some other cause in the 
intervening decades since service, is clearly a matter that 
is far removed from the realm of lay expertise.  As already 
discussed, the Board has found the Veteran's account of 
hearing loss since service to lack credibility.  

Even if the Veteran were competent to determine the causes of 
his hearing loss, the Board finds that the probative value of 
his opinion is far outweighed by the opinion of the 
audiologist, who clearly does have significantly more 
training and experience in addressing the likely causes of 
hearing loss than the Veteran.  The Board also points out 
that the audiologist provided a persuasive rationale for his 
opinion that made reference to the actual medical evidence.

In sum, there is no competent or credible evidence of right 
ear hearing loss in service or until many years after 
service, and no competent or credible evidence linking the 
current hearing loss to service.  As the preponderance of the 
evidence therefore is against the claim, the claim must be 
denied. 


B.  Left knee

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected left knee disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period. 

Factual background

Service connection for left knee disability (described as 
left knee anterior cruciate ligament (ACL) tear, left medial 
and lateral meniscal tears, and osteoarthritis) was granted 
in a March 2005 rating decision.  The disorder was evaluated 
as 10 percent disabling, effective April 29, 2004.

The Veteran's service treatment records show that he reported 
for emergency care after twisting his left knee during a 
softball game in May 1983.  The examining clinician noted 
that the Veteran had good range of motion with slight 
discomfort.  The Veteran was told to take aspirin for any 
pain and was diagnosed as having lateral collateral strain.  
In June 1984, he reported experiencing knee swelling and pain 
due to an injury while dancing.  The examiner concluded that 
the Veteran exhibited resolved acute trauma, and resolving 
chondromalacia patella of his left knee.  The Veteran's knee 
was treated with heat and he was put on light duty.  

The post-service VA and private treatment records covering 
the period since 1999 (including records from a Workers' 
Compensation claim and records from the Social Security 
Administration (SSA)) show that the Veteran apparently 
injured his left knee in March 2000 while climbing a ladder.  
He underwent arthroscopic debridement of medial and lateral 
meniscal tears and ACL reconstruction with autogenous 
patellar tendon bone graft in June 2000.  Post-surgical 
reports indicated that he displayed good quad response and an 
expected limited range of motion.  During a six-month checkup 
subsequent to his ACL surgery, the examining physician noted 
that the Veteran had minimal complaints of pain and was able 
to work without restriction.  He opined that the Veteran 
reached his maximum degree of medical improvement.  The 
examiner suggested that knee arthritis may occur due to his 
past injuries. An August 2001 entry noted that he recently 
quit his job due to left knee problems.  Physical examination 
disclosed the absence of any effusion or instability in the 
knee.  His range of left knee motion was full, and the 
examiner concluded that there had been no change in his 
assessment of the impairment caused by the knee disorder.

In January 2004, the Veteran presented for VA treatment 
complaining of left knee pain and draining.  He indicated 
that his knee locked and caused pain when performing heavy 
labor for his employment.  An examination showed that his 
left knee had neutral alignment, no effusion, a well-situated 
ACL, and full range of motion with some medial joint-line 
discomfort.  There was no laxity.  An X-ray study showed mild 
narrowing and sclerosis at the medial to lateral compartment.  
An October 2006 entry noted that the Veteran had not worked 
for several years in his primary occupation as a heating and 
air conditioner installer, but was currently working as a 
landscaper.  His gait was normal on examination.

The Veteran attended a VA examination in February 2005.  He 
reported experiencing left knee instability since service 
with more stability since the ACL surgery; he indicated that 
the knee still bothered him daily.  The Veteran reported that 
he could perform daily activities, but with a limp.  He 
suggested that he could no longer perform heavy labor due to 
his knee disability.  Physical examination disclosed left 
knee extension to 0 degrees and flexion to 135 degrees.  The 
Veteran was able to perform 10 knee bends, but exhibited 
significant pain.  X-ray studies showed osteoarthritis in the 
knee.

An April 2007 Social Security Administration (SSA) decision 
shows that the Veteran is in receipt of disability benefits 
due, in part, to degenerative joint disease.

The Veteran attended a second VA examination in June 2008.  
He reported that he was unable to stand for more than a few 
minutes and could only walk less than half a mile.  He 
indicated that his left knee gave way, but not due to 
instability.  He reported experiencing left knee stiffness, 
without weakness, dislocation, subluxation, or effusion.  He 
indicated that his knee locked weekly.  He reported 
experiencing severe flare-ups of joint disease every 1 to 2 
months.  He explained that during the flare-ups he was unable 
to engage in prolonged walking, standing, or sitting.  He 
further noted that he could not do household chores, lawn 
work, or maneuver stairs during a flare-up.  The Veteran 
reported that he was currently experiencing a flare-up.  

Physical examination disclosed that the Veteran had an 
antalgic gait, but no evidence of abnormal weight-bearing.  
He was able to extend the knee to 0 degrees and flex the 
joint to 110 degrees; the examiner noted that pain began at 
60 degrees of flexion.  He exhibited a full range of 
extension in active motion against gravity, with no pain.  
There was no knee ankylosis or instability.  The examiner 
concluded that the general effect on the Veteran's occupation 
was significant, namely decreased mobility, difficulty 
lifting and carrying, lack of stamina and weakness.  He noted 
that the Veteran reported missing one month of work due to 
left knee pain.  The examiner noted that the Veteran's 
disability affected his daily life most significantly in his 
inability to play sports and in the form of difficulty 
exercising.  

At his August 2009 hearing, the Veteran testified that his 
knee constantly caused him pain and made it difficult to 
bend.  The Veteran averred that his knee cracked, popped and 
locked frequently.  He noted that after his surgery his knee 
ceased to give out.  The Veteran commented that his knee 
disability caused him fatigue, explaining that he could not 
sit or stand longer than 15 to 20 minutes.  

Analysis

The RO evaluated the Veteran's left knee disorder as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Under 
Diagnostic Code 5257, impairment of the knee, with recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating if it is slight or a 20 percent rating if it is 
moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 10 percent evaluation is warranted for knee flexion limited 
to 45 degrees.  A 20 percent evaluation is warranted where 
knee flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

A 10 percent evaluation is warranted for knee extension 
limited to 10 degrees, and a 20 percent rating is warranted 
for extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The Board initially notes that there is some question 
concerning whether the current severity of the left knee 
disorder represents the progression of the injury sustained 
in service, or whether it is the result of the intercurrent 
March 2000 injury.  In awarding service connection for the 
left knee disorder, the RO specifically described the 
disorder as including osteoarthritis and meniscal tears.  To 
the extent the Veteran has any left knee pathology that was 
not included in the award of service connection, the Board 
will consider all of the Veteran's pertinent left knee 
symptoms as if they are a part of his service-connected 
disorder.  See Mittleider v. West, 11 Vet. App 181 (1998).

The Board also points out that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board finds that the left knee disorder is 
more appropriately rated under Diagnostic Code 5260 than 
under Diagnostic Code 5257 or any other diagnostic code.  In 
this regard the Board points out that although the Veteran 
indicated that he used to experience left knee instability 
(but not to a significant extent since the June 2000 
surgery), the treatment records and VA examinations on file 
since the surgery have consistently shown the absence of any 
instability in the knee.  None of the evidence suggest 
instability or subluxation associated with the disorder.   
Instead, the evidence clearly shows that the predominant 
symptom associated with the knee disorder is a limitation in 
flexion.

The Board will accordingly evaluate the disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5260. 

The evidence of record demonstrates that the Veteran's 
disability picture most nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 5260.  The 
pertinent VA and private treatment records, and VA 
examinations, have consistently demonstrated that he can flex 
his knee to at least 110 degrees.  Even when functional loss 
due to pain is considered, his flexion is not restricted 
below 60 degrees.  The Board points that this is apparently 
true even during flare ups, as the June 2008 examination was 
conducted during such a flare up.  The Board notes that the 
Veteran has demonstrated an antalgic gait, but points out 
that treatment records  on occasion have noted that the gait 
was normal, and the June 2008 examiner noted the absence of 
any actual evidence of abnormal weight-bearing as might be 
expected if the Veteran limped continually as claimed.  In 
any event, even considering any functional impairment due to 
factors such as pain, weakness and incoordination, the record 
clearly shows the Veteran is able to flex the knee to at 
least 60 degrees before the onset of complaints.  38 C.F.R. 
§§ 4.40, 4.45.  See also Deluca v. Brown, 8 Vet. App. 202 
(1995).  The Board accordingly finds that the Veteran is not 
entitled to a rating higher than 10 percent under Diagnostic 
Code 5260.

The Veteran has consistently demonstrated full extension, 
without any associated pain.  Even when tested against 
resistance during a flare up in June 2008, the Veteran's 
extension was full without any evidence of pain or other 
functional impairment.  Consequently, neither a rating higher 
than 10 percent based on limitation of extension, or even a 
separate compensable rating for limitation of extension under 
VAOPGCPREC 9-2004 is warranted.
 
Moreover, the post-service evidence consistently shows the 
clinical absence of any laxity or instability in the knee.  
Although the Veteran reports giving way of the knee, the 
Board finds the probative value of his observations are 
outweighed by the clinical findings on file which are 
consistent.  The same is true with respect to his reports of 
locking.  His symptoms were not reproduced on examination, 
even during a flare up.  The clinical records and examination 
reports all note the absence of any effusion in the knee.  
Consequently, the evidence does not support assigning a 
higher rating under Diagnostic Code 5257 or 5258.

Accordingly, in light of the presence of full extension and a 
substantial range of knee flexion, the presence of only some 
functional impairment affecting flexion of the knee, and the 
absence of any evidence of instability or effusion and 
locking of the joint, the Board concludes that the 
preponderance of the evidence supports continuation of the 
currently assigned 10 percent evaluation for left knee 
disability.  The preponderance of the evidence is against 
assignment of a higher evaluation or the assignment of 
separate compensable ratings based on excursions of motion.

The Board notes that the RO originally evaluated the left 
knee disorder under Diagnostic Codes 5003 and 5257, and that 
the Veteran's knee disorder does include osteoarthritis.  
Separate ratings may be assigned for arthritis and 
instability of the knee.  In this case, however, the evidence 
since the effective date for the award of service connection 
clearly shows that the Veteran does not have instability 
associated with his knee disorder.  Consequently, there is no 
basis on which to grant separate ratings.  See VAOPGCPREC 23-
97. 

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran stopped 
working in his chosen profession around 2001, ostensibly 
because his left knee disorder made it difficulty to perform 
his job installing heating and air conditioning units.  
Notably, however, the contemporaneous medical records show 
that his treating clinician considered the level of 
impairment at the time he quit to be the same as when the 
treating clinician earlier indicated he could return to work 
without restrictions.  In other words, his treating clinician 
did not suggest that he shared the Veteran's opinion 
concerning the interference of the knee disorder with 
employment.  The Board acknowledges that the Veteran was 
determined by the SSA to be disabled for that agency's 
purposes, but points out that the SSA's decision was based on 
a finding of a history of osteoarthritis, in conjunction with 
several other actively disabling disorders.  Moreover, it is 
unclear whether the SSA decision recognized that the Veteran 
in fact was continuing to work at least in 2006 in 
landscaping.  The Board points out that an assigned 
evaluation of 10 percent already contemplates a significant 
degree of interference with occupational activity. The 
governing norm for extraschedular consideration is a finding 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Given the above, and particularly the treating clinician's 
suggestion that the Veteran's left knee disorder was no more 
impairing than when he cleared the Veteran to work, the Board 
finds that the evidence does not show marked interference of 
the left knee disability with his employment.

In addition, there is no evidence that his left knee 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
is unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board lastly notes that the RO, in granting service 
connection for left knee disability, assigned an effective 
date for the grant of April 29, 2004.  The Board has reviewed 
the evidence on file, but concludes that it does not show any 
indication of disability sufficient to warrant assignment of 
a rating in excess of 10 percent, or a separate compensable 
evaluation under VAOPGCPREC 23-97 or 9-2004, during any 
portion of the period beginning April 29, 2004.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.


REMAND

In a February 2009 rating decision, the RO granted service 
connection for left ear hearing loss, degenerative disc 
disease of the lumbar spine and cervical spines, sciatica of 
the left lower extremity, and cubital tunnel syndrome of the 
right and left upper extremities.  In a May 2009 statement, 
the Veteran expressed his disagreement with these decisions.  
The record shows that the Veteran has not been issued a 
statement of the case as to any of the referenced issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that in a case in which a veteran expressed disagreement in 
writing with a decision by an agency of original jurisdiction 
and the agency of original jurisdiction failed to issue a 
statement of the case, the Board should remand the matter for 
issuance of a statement of the case.  Consequently, the Board 
must remand the above issues for further procedural actions.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should take all indicated action 
to issue a statement of the case to the 
Veteran addressing the issues of 
entitlement to an initial rating in 
excess of 10 percent for degenerative 
disc disease of the lumbar spine; 
entitlement to an initial rating in 
excess of 10 percent for degenerative 
disc disease of the cervical spine; 
entitlement to an initial rating in 
excess of 10 percent for sciatica of the 
left lower extremity; entitlement to an 
initial rating in excess of 20 percent 
for cubital tunnel syndrome of the right 
upper extremity; entitlement to an 
initial rating in excess of 20 percent 
for cubital tunnel syndrome of the left 
upper extremity; and entitlement to an 
increased (compensable) rating for left 
ear hearing loss.  The Veteran should be 
clearly advised of the need to file a 
timely substantive appeal with respect to 
the March 2009 rating decision.  If a 
timely substantive appeal is thereafter 
submitted with respect to any of those 
issues, the RO should undertake any other 
indicated development.  If, and only if, 
a timely appeal has been perfected, the 
particular issue should be certified on 
appeal to the Board for the purpose of 
appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


